

Exhibit 10.6
COOPER-STANDARD HOLDINGS INC.
PERFORMANCE UNIT AWARD AGREEMENT
THIS AGREEMENT (this “Agreement”), which relates to a grant of
performance-vested Restricted Stock Units (“PUs”) made on _______ (the “Date of
Grant”), is between Cooper-Standard Holdings Inc., a Delaware corporation (the
“Company”), and the individual whose name is set forth on the signature page
hereof (the “Participant”):
R E C I T A L S:
WHEREAS, the Company has adopted the Cooper-Standard Holdings Inc. 2017 Omnibus
Incentive Plan (the “Plan”) and the Cooper-Standard Automotive Inc. Long-Term
Incentive Plan (the “LTIP”) which are incorporated herein by reference and made
a part of this Agreement (capitalized terms not otherwise defined herein shall
have the same meanings as in the Plan or the LTIP, as applicable); and
WHEREAS, the Committee has determined that it would be in the best interests of
the Company and its shareholders to grant the PUs provided for herein to the
Participant pursuant to the Plan and the LTIP, and the terms set forth herein.
NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:
1.    Grant. The Company hereby grants to the Participant _______ PUs on the
terms and conditions set forth in this Agreement. One hundred percent (100%) of
such PUs are referred to as the “Target PUs.” The Participant’s rights with
respect to the PUs will remain forfeitable at all times prior to the date such
PUs vest as described in Section 4.
2.    Performance Period and Goals. The vesting of the PUs is subject to the
achievement of one or more Performance Goals during the Performance Period.
(a)    Performance Period. The Performance Period for this Award is the
three–year period commencing on January 1, 2017 and ending on December 31, 2019.
(b)     Performance Goals. The Performance Goal is the Company’s return on
invested capital (ROIC) for the three-year Performance Period. The Performance
Goal will be met at “target” if 14.9% ROIC is achieved. The Performance Goal
will be met at “threshold” if 80% of target performance is met. The Performance
Goal will be met at “maximum” if 120% of target performance is met. Performance
between threshold and target, or between target and maximum, shall be
interpolated.
3.    Restrictions on Transfer. In accordance with the Plan, the Participant
shall have the right to designate a beneficiary to receive the PUs that will
vest upon, or be settled following, the Participant's death, all in the manner
and to the extent set forth in this Agreement.  The designation may be changed
at any time.  If no Designation of Beneficiary is made, then any PUs that will
vest at the time of death of the Participant, and any previously vested PUs that
have not


1

--------------------------------------------------------------------------------




yet been settled as of the date of death of the Participant, shall be paid to
the Participant’s legal representative pursuant to his or her will or the laws
of descent and distribution.  The Participant cannot otherwise sell, transfer,
or dispose of or pledge or hypothecate or assign the unvested PUs or the Shares
underlying the vested PUs prior to the date on which such vested PUs are settled
pursuant to Section 4 (collectively, the “Transfer Restrictions”).
4.    Vesting; Termination of Employment.
(a) Vesting. Except as set forth in subsection (b) or (c), the PUs will be
eligible to vest only if the Participant continues in Employment with the
Company or its Affiliate until the end of the Performance Period. As soon as
practical after the end of the Performance Period (and in all events during the
calendar year immediately following the end of the Performance Period), the
Committee will determine to what extent the Performance Goal has been achieved.
Based on such determination, the potential number of PUs that will vest will be
determined as follows:
  
If Performance Goal is Met at*:
Target PUs Potential Vesting is:
Threshold (80% of Target)
50%
Target
100%
Maximum (120% of Target)
200%

*If the Performance Goal is achieved between threshold and target, or between
target and maximum, the percent of Target PUs that are considered potentially
vested will be interpolated.
The Committee may then exercise its discretion, pursuant to Section 5.1 of the
LTIP, to adjust the potential number of PUs that are vesting either upwards or
downwards, provided that if the Participant is a Covered Employee, then the
Committee may only approve a downward adjustment. The total number of PUs, after
adjustment (if any), so determined by the Committee shall be considered vested
as of the date of such Committee determination (the “Lapse Date”).
(b) Termination of Employment. If the Participant’s Employment with the Company
and its Affiliates terminates for any reason prior to the end of the Performance
Period, the PUs shall be canceled by the Company without consideration; provided
that:
(i) upon termination of the Participant’s Employment due to the Participant’s
death or Disability, the Target PUs shall vest in full on the date of such
Employment termination;
(ii) if the Participant’s Employment terminates for Retirement, then a number of
PUs equal to (x) the total number of PUs determined pursuant to subsection (a)
multiplied by (y) a fraction, the numerator of which is the number of the
Participant’s days of Employment during the Performance Period and the
denominator of which is 1,095, shall vest and no longer be subject to forfeiture
as of the Lapse Date; and
(iii) in the case of either (i) or (ii), any remaining unvested PUs shall be
canceled by the Company without consideration.
(c) Change of Control. Notwithstanding the foregoing, in the event of a Change
of Control while the Participant remains in Employment with the Company or its
Affiliate, the


2

--------------------------------------------------------------------------------




Performance Goal shall be deemed to have been satisfied at the target level,
regardless of actual performance prior to or after such Change of Control, such
that only the Target PUs remain available for vesting under this Award, and the
following will apply:
(i) If the purchaser, successor or surviving entity (or parent thereof) in the
Change of Control (the “Survivor”) so agrees, then some or all of the Target PUs
shall be assumed, or replaced with the same type of award with similar terms and
conditions, by the Survivor in the Change of Control transaction. If applicable,
each PU that is assumed by the Survivor shall be appropriately adjusted,
immediately after such Change of Control, to apply to the number and class of
securities which would have been issuable to the Participant upon the
consummation of such Change of Control had the PUs been actual shares
immediately prior to such Change of Control. Upon termination of the
Participant’s Employment (A) by the Company and its Affiliates without Cause or
(B) if the Participant is then or was at the time of a Change of Control a
Section 16 Participant, by such Section 16 Participant for Good Reason, in each
case within two years after a Change of Control, any unvested portion of this
Award (or the replacement award) shall immediately become vested in full.
(ii) To the extent the Survivor does not assume the PUs or issue replacement
awards as provided in clause (i), then, immediately prior to the date of the
Change of Control, the Target PUs shall become immediately and fully vested.
    5.    Settlement.
(a) General. Except as otherwise provided in Section 5(b), as soon as
practicable after the PUs vest (but in all events during the year immediately
following the end of the Performance Period), the Company will settle such
vested PUs by making an appropriate book entry in the Participant’s name for a
number of Shares equal to the number of PUs that have vested. The Transfer
Restrictions applicable to any Shares issued in respect of the PUs shall lapse
upon such issuance. For purposes hereof, the PUs that vest upon a Participant’s
termination of Employment shall be settled only upon the Participant’s
separation from service within the meaning of Code Section 409A.
(b) Six-Month Delay for Specified Employees. Notwithstanding any other provision
in the Plan or this Agreement to the contrary, if (i) the PUs become vested as a
result of the Participant’s separation from service other than as a result of
death, and (ii) the Participant is a “specified employee” within the meaning of
Code Section 409A as of the date of such separation from service, then
settlement of such vested PUs shall occur on the date that is six months after
the date of the Participant’s separation from service to the extent necessary to
comply with Code Section 409A.
(c) Restrictions. The Company shall not be liable to the Participant for damages
relating to any delays in making an appropriate book entry, or any mistakes or
errors in the making of the book entry, provided that the Company shall correct
any such errors caused by it. Any such book entry shall be subject to such stop
transfer orders and other restrictions as the Committee may deem advisable under
the Plan or the rules, regulations, and other requirements of the Securities and
Exchange Commission, any stock exchange upon which such Shares are listed, and
any applicable Federal or state laws, and the Company may make an appropriate
book entry notation to make appropriate reference to such restrictions.


3

--------------------------------------------------------------------------------




6.    No Voting Rights; Dividend Equivalents. The Participant shall not have
voting rights with respect to the Shares underlying the PUs. If any dividends or
other distributions are paid with respect to the Shares underlying the PUs the
Participant shall be credited with additional performance units equal to the
number of Shares that the Participant would have received had the PUs been
actual Shares, so long as the applicable record date occurs on or after the Date
of Grant and before such PUs are forfeited or settled; and further provided that
such performance units shall be deemed PUs subject to the same risk of
forfeiture and other terms of this Agreement and the Plan as apply to the PUs to
which such dividends or other distributions relate.
7.    No Right to Continued Employment or Future Awards. The granting of the PUs
shall impose no obligation on the Company or any of its Affiliates to continue
the Employment of the Participant and shall not lessen or affect the Company’s
or its Affiliate’s right to terminate the Employment of the Participant. In
addition, the granting of the PUs shall impose no obligation on the Company or
any of its Affiliates to make awards under the Plan or the LTIP to the
Participant in the future.
8.    Taxes. The Company and its Affiliates shall have the right and are hereby
authorized to withhold any applicable withholding taxes in respect of the PUs
and to take such other action as may be necessary to satisfy all obligations for
the payment of such withholding taxes, including withholding Shares otherwise
deliverable hereunder to satisfy such tax obligations.


9.    Securities Laws. Upon the acquisition of any Shares pursuant to the RSUs,
the Participant will make or enter into such written representations, warranties
and agreements as the Committee may reasonably request in order to comply with
applicable securities laws or with this Agreement.
10.    Notices. Any notice necessary under this Agreement shall be addressed to
the Company in care of its Secretary at the principal executive office of the
Company and to the Participant at the address appearing in the personnel records
of the Company for the Participant or to either party at such other address as
either party may designate in writing to the other. Any such notice shall be
deemed effective upon receipt by the addressee.
11.    Choice of Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE WITHOUT REGARD TO CONFLICTS OF
LAWS.
12.    Performance Units Subject to Plan and LTIP. By entering into this
Agreement, the Participant agrees and acknowledges that the Participant has
received and read a copy of the Plan and the LTIP. The PUs are subject to the
Plan and the LTIP. The terms and provisions of the Plan and the LTIP as they may
be amended from time to time are incorporated herein by reference. In the event
of a conflict between any term or provision in this Agreement and a term or
provision of the Plan or LTIP, the applicable terms and provisions of the Plan
or LTIP will govern.
13.    Recoupment. This Award and the compensation received by the Participant
under this Award shall be subject to the terms of any recoupment or clawback
policy that may be


4

--------------------------------------------------------------------------------




adopted by the Company from time to time and to any requirement of applicable
law, regulation or listing standard that requires the Company to recoup or
clawback compensation paid under this Award.
14.    Amendments. The Company may amend this Award at any time, provided that
the Participant’s consent to any amendment is required to the extent the
amendment materially diminishes the rights of the Participant or results in
cancellation of the Award. Notwithstanding the foregoing, the Company need not
obtain Participant (or other interested party) consent for (a) the adjustment or
cancellation of an Award pursuant to the adjustment provisions of the Plan; (b)
the modification of the Award to the extent deemed necessary to comply with any
applicable law, the listing requirements of any principal securities exchange or
market on which the Shares are then traded; (c) the modification of the Award to
preserve favorable accounting or tax treatment of the Award for the Company; or
(d) the modification of the Award to the extent the Committee determines that
such action does not materially and adversely affect the value of an Award or
that such action is in the best interest of the affected Participant or any
other person(s) as may then have an interest in the Award.
15.    Committee Interpretation. As a condition to the grant of this Award, the
Participant agrees (with such agreement being binding upon the Participant’s
legal representatives, guardians, legatees or beneficiaries) that this Agreement
will be interpreted by the Committee and that any interpretation by the
Committee of the terms of this Agreement, the Plan or the LTIP, and any
determination made by the Committee under this Agreement, the Plan or the LTIP,
will be final, binding and conclusive.
16.    Signature in Counterparts. This Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
were upon the same instrument.
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement.
 
 
 
COOPER-STANDARD HOLDINGS INC.
 




By:
 
 
   
Larry E. Ott
Senior Vice President and
Chief Human Resources Officer

                    
 
Agreed and acknowledged as of the date first above written:
 
 
Participant: ______________



5